   Case 1:11-cv-00691-LAK-RWL Document 2132 Filed 11/08/18 Page 1 of 5




                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK

-------------------------------------x
                                     :
CHEVRON CORPORATION,                 :
                                     :
               Plaintiff,
                                     :
     v.                              : 11 Civ. 0691 (LAK)
                                     :
STEVEN DONZIGER, et al.,             :
                                     :
               Defendants.           :
                                     :
-------------------------------------x


              CHEVRON CORPORATION’S RESPONSE TO
     STEVEN DONZIGER’S LETTER MOTION TO EXPEDITE (DKT. 2118)




                                 GIBSON, DUNN & CRUTCHER LLP
                                 200 Park Avenue
                                 New York, New York 10166-0193
                                 Telephone: 212.351.4000
                                 Facsimile: 212.351.4035

                                 STERN, KILCULLEN & RUFOLO LLC
                                 325 Columbia Tpke, Ste 110
                                 P.O. Box 992
                                 Florham Park, New Jersey 07932-0992
                                 Telephone: 973.535.1900
                                 Facsimile: 973.535.9664

                                 Attorneys for Plaintiff Chevron Corporation
     Case 1:11-cv-00691-LAK-RWL Document 2132 Filed 11/08/18 Page 2 of 5




       On October 25, 2018, Donziger filed a letter that he docketed as a “Letter Motion to Expe-

dite” in which he indicates that he “will be unable to comply with the order dated October 18, 2018

directing me to produce a potentially massive quantity of confidential and privileged documents

and communications to Chevron.” Dkt. 2118 at 1; see also Dkt. 2119-2 at 2 (Donziger claiming

in email to Chevron that he “see[s] no choice other than go into contempt”). Although it is unclear

what Donziger seeks to “expedite” through this letter, it appears that he is asking the Court to hold

him in contempt for refusing to comply with the Court’s October 18, 2018 order. Chevron does

not oppose Donziger’s request that the Court hold him in contempt of the October 18, 2018 order.

To date, Donziger has refused to comply with any aspect of that order, and continues his brazen

and intentional “stonewalling of post-judgment discovery.” Dkt. 2108 at 2.

       While Donziger’s letter expresses various disagreements with the scope of Chevron’s dis-

covery requests—arguments the Court has already rejected—and the Court’s finding that

“Donziger has waived or forfeited any claim of privilege to responsive documents and information

that otherwise might have applied” (id.), those disagreements cannot justify his refusal to comply

with this Court’s directives. As the Supreme Court has held, it is a “basic proposition” that “all

orders and judgments of courts must be complied with promptly.” Maness v. Meyers, 419 U.S.

449, 458 (1975). Thus, “[i]f a person to whom a court directs an order believes that order is in-

correct the remedy is to appeal, but, absent a stay, he must comply promptly with the order pending

appeal,” and “[p]ersons who make private determinations of the law and refuse to obey an order

generally risk criminal contempt even if the order is ultimately ruled incorrect.” Id.; see also

Huber v. Marine Midland Bank, 51 F.3d 5, 8 (2d Cir. 1995) (rejecting “attempted reargument” of

underlying order in contempt proceeding); McDonald v. Head Criminal Court Supervisor Officer,

850 F.2d 121, 124 (2d Cir. 1988) (“An order issued by a court must be obeyed, even if it is later



                                                 1
      Case 1:11-cv-00691-LAK-RWL Document 2132 Filed 11/08/18 Page 3 of 5




shown to be erroneous.”).

         Donziger had a full and fair opportunity to raise any objections he may have had to Chev-

ron’s discovery requests, and to assert any applicable privileges, and he cannot at this stage excuse

his refusal to comply with a clear order from this Court simply because he disagrees with it.

         On the current record the Court would be justified in holding Donziger in contempt. How-

ever, Chevron respectfully suggests that, if the Court were inclined to give him a final opportunity

to cure his contempt, the Court should order Donziger to appear at a hearing and bring with him

all of the documents and devices he is obligated to produce to Chevron under the October 18, 2018

order. Should Donziger re-think his defiance, as he ultimately did with his Amazonia share trans-

fers, he could bring himself into compliance, and the forensic expert retained pursuant to the pro-

posed protocol submitted to the Court could be in attendance to take custody of Donziger’s elec-

tronic devices for imaging.1 In the event that Donziger refuses to appear, or appears and states his

stubborn intention to defy the Court’s order to bring those documents and devices to the hearing,

his contempt would be established in open court.

         If Donziger’s defiance of the October 18, 2018 order continues, the Court should impose

coercive sanctions to compel his compliance. The Court of course has many potential tools at its

disposal. In addition to coercive contempt sanctions, the Court could also impose sanctions under

Federal Rule of Civil Procedure 37(b)(2), such as denying Donziger’s recently filed motion to

compel regarding Ms. Sullivan’s declaration (Dkt. 2124). See, e.g., In re Rogers, 583 B.R. 604,

621–25 (Bankr. D. Mass. 2018) (denying contempt motion as a sanction under Rule 37 for mo-

vant’s prior failure to comply with discovery orders).


 1
     If ordered by the Court, this procedure would supplant the procedure for initially delivering Donziger’s devices
     to the Neutral Forensic Expert for imaging under Chevron’s proposed Forensic Inspection Protocol. See Dkt.
     2120-1 ¶¶ 2, 4–5.
                                                          2
     Case 1:11-cv-00691-LAK-RWL Document 2132 Filed 11/08/18 Page 4 of 5




       Finally, Chevron welcomes the resolution of this issue that Donziger has requested, partic-

ularly given the risk that Donziger might destroy the documents or devices subject to the October

18, 20018 order. As the Court is aware, Donziger has gone to great lengths to obstruct justice and

frustrate discovery. See, e.g., Chevron Corp. v. Donziger, 974 F. Supp. 2d 362, 594 (S.D.N.Y.

2014) (finding that Donziger obstructed justice); Chevron Corp. v. Donziger, 296 F.R.D. 168, 210–

20 (S.D.N.Y. 2013) (discussing Donziger’s efforts to block discovery of documents from Ecuador

over which he had control). Donziger has also instructed his co-conspirators to destroy relevant

documents. Dkt. 2058-14 at MKS-0000090 (Donziger: “Please delete all emails related to this

and again, keep the info confidential.”) And Donziger’s frequent travel abroad heightens the risk

that he will remove documents or devices from the United States. See Dkt. 2128-2 at 49-65 (travel

timeline).


Dated: November 8, 2018                             Respectfully submitted,

New York, New York                                  GIBSON, DUNN & CRUTCHER LLP

                                                     s/ Randy M. Mastro
                                                    Randy M. Mastro
                                                    Andrea E. Neuman
                                                    Anne M. Champion
                                                    200 Park Avenue
                                                    New York, New York 10166
                                                    Telephone: 212.351.4000
                                                    Facsimile: 212.351.4035
                                                    Email: RMastro@gibsondunn.com
                                                    Email: ANeuman@gibsondunn.com

                                                    William E. Thomson
                                                    333 South Grand Avenue
                                                    Los Angeles, California 90071
                                                    Telephone: 213.229.7000
                                                    Facsimile: 213.229.7520
                                                    Email: WThomson@gibsondunn.com


                                                3
Case 1:11-cv-00691-LAK-RWL Document 2132 Filed 11/08/18 Page 5 of 5




                                     STERN, KILCULLEN & RUFOLO LLC
                                     Herbert J. Stern
                                     Joel M. Silverstein
                                     325 Columbia Tpke, Ste 110
                                     P.O. Box 992
                                     Florham Park, New Jersey 07932-0992
                                     Telephone: 973.535.1900
                                     Facsimile: 973.535.9664
                                     Email: hstern@sgklaw.com
                                     Email: jsilverstein@sgklaw.com

                                     Attorneys for Chevron Corporation




                                 4
